October 16, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                            TONY CHILDERS, Appellant

NO. 14-12-00501-CV                         V.

                  NATIONSTAR MORTGAGE, L.L.C. F/K/A
              CENTEX HOME EQUITY COMPANY, L.L.C., Appellee
                    ________________________________

       Today the Court heard appellant's motion to dismiss the appeal from the judgment
signed by the court below on March 6, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Tony Childers.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.